Citation Nr: 1232568	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from November 1996 to November 1999.  He passed away in December 2007.  The appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran died in December 2007; a certificate of death provides that the immediate cause of death was blunt trauma to torso and extremities, due to or as a consequence of fall from 12th floor apartment. 

2.  At the time of the Veteran's death, service connection had been established for lumbosacral strain, evaluated as 40 percent disabling, and bilateral tinea pedis, evaluated as noncompensable.  

3.  The competent medical, and competent and credible lay, evidence does not show that a service-connected disability caused or substantially or materially contributed to the Veteran's death. 


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice. 

In correspondence dated in March 2008, VA informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  

VA did not inform her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Nevertheless, the Board finds that the notice was legally correct for the appellant's claim, since a grant of service connection for the cause of the Veteran's death would not result in a disability rating.  The lack of notice of the effective date provisions was harmless given that service connection is being denied, and hence no effective date will be assigned.  

The VCAA duty to notify has not been satisfied with respect to the first and third elements of Hupp notice.  The Board finds that the notice errors did not affect the essential fairness of the adjudication. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The December 2008 statement of the case provided the appellant notice of the first Hupp element.  In a January 2009 substantive appeal, the appellant made relevant contentions in support of her claim, referring to the Veteran's service-connected lumbosacral strain.  These facts demonstrate actual knowledge on the appellant's part with respect to the first element.  With respect to the third element, in the substantive appeal the appellant made it clear that she believes that the Veteran's death was caused by a disability for which he was already service-connected at the time of his death.  She has made no such allegations with respect to any of his non-service-connected disorders. 

In addition, the appellant was represented by a service organization throughout her appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  

As a result, the Hupp notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  

Further, in April 2008 correspondence the appellant specified that she had no additional information or evidence to give VA and asked that her claim be decided as soon possible.  As the appellant has specified that she has no additional evidence, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  This factor demonstrates that the appellant has submitted all evidence and/or information in her possession and thus the purpose of the VCAA was not frustrated. 

In light of the foregoing, no further development is required regarding the duty to notify.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the appellant's own contentions.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

VA has a duty to provide a VA clinical opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed fully below, the Board finds that there is no medical evidence indicating that the cause of the Veteran's death was incurred in or aggravated by active service.

The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA clinical opinion can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical, or indeed lay, evidence of record in this case contains any indication that the cause of the Veteran's death was incurred in or aggravated by active service.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini, supra (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran died in December 2007; a certificate of death provides that the immediate cause of death was blunt trauma to torso and extremities, due to or as a consequence of fall from 12th floor apartment.  "Jumped from balcony" is noted as how the injury occurred.  At the time of his death, service connection had been established for lumbosacral strain, evaluated as 40 percent disabling, and bilateral tinea pedis, evaluated as noncompensable.  

The appellant contends that the pain of the Veteran's service-connected lumbosacral strain caused him to end his life.

After a careful review of the record, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  

The Board observes that the Veteran's service medical records are negative for any complaints, symptoms, findings or diagnoses related to his suicide.  Further, the Veteran was denied service connection for depression and posttraumatic stress disorder by an April 2002 rating decision.  A February 2005 rating decision held that new and material evidence had not been received to reopen the claim for service connection for depression.  

The competent post-service medical evidence includes the Veteran's VA treatment records, which show complaints of depression before his death.  In April 2006, he presented with complaints of depression and thoughts of suicide.  He stated that he had relapsed with alcohol abuse about one week earlier.  In May 2006, he presented with depression and suicidal ideation.  The Veteran stated that he had completed a rehab program several months earlier.  He had been working and compliant with treatment, which included antidepressant medication and group therapy sessions.  He had several social stressors which had led to a relapse about one month earlier.  He had been drinking heavily since then.  He had traveled to attempt to reconnect with his wife one week ago.  She had not wanted to accept him back, and he had been homeless since.  Each of these VA treatment reports note an Axis III diagnosis of chronic back pain, but do not relate it to the Veteran's depression or suicidal ideation.  

The competent medical evidence simply contains no opinion or other medical evidence linking the Veteran's suicide to his service.  Similarly, the competent medical evidence simply contains no competent medical evidence linking the Veteran's suicide to any service-connected disability, including lumbosacral strain.  Put differently, there is no competent medical evidence linking the Veteran's service, or either of his service-connected disabilities, to his death.  

The Board recognizes the appellant's contentions that pain from the Veteran's service-connected lumbosacral strain caused or contributed to his death.  As a layperson, the appellant is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that a service-connected disability was related to the Veteran's death.

In sum, the competent medical evidence fails to demonstrate that the Veteran's death was related to service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


